DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after December 13, 2013, is being examined under the first inventor to file provisions of the AIA .


Reasons for Allowance

Claims 31-50 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 31, 38 and 45 are directed to communicating and sharing blockchain data. Gleichauf (US 10,291,627 B2) discloses a computer-implemented method for communicating, within a blockchain network, shared blockchain data, the method comprising: 	sending, by the consensus node of the blockchain network, the current state information and the first transaction associated with the first block of the blockchain network to one or more shared storage nodes of the blockchain network (Fig. 1 (102), Fig. 3 (304); Col. 7 lines 39-42, Col. 11 lines 26-37, Col. 14 lines 52-57, Col. 15 lines 59-63, Col. 16 lines 46-61, Col. 17 line 65-Col. 18 line 10), the data representing the first account state being a key-value pairs (KVP) of a historic state tree, the KVP values being account states of accounts associated with the blockchain Col. 4 lines 48-64, Col. 8 lines 58-67, Col. 19 lines 24-43).
Additionally, Christidis et al. (US 2019/0156332 A1) discloses key-value pairs (KVPs) (Fig. 1B; ¶0004, ¶0019, ¶0023).

However, the prior art does not teach nor fairly suggest neither singly nor in combination:
processing, by a consensus node, a first transaction within a first block of the blockchain network
storing, by the consensus node of the blockchain network, a block header and current state information associated with the first block of the blockchain network; 
generating, by the consensus node, a first hash value of a first account state corresponding to the first transaction, wherein the first account state is stored in a historic state tree in one or more shared storage nodes, wherein each of the shared storage nodes and the consensus node are implemented in separate computer devices
sending, by the consensus node, the first hash value to a first storage node of the one or more shared storage nodes;
receiving, by the consensus node and from the first storage node, data representing the first account state
generating, by the consensus node, a second hash value of the received data; 

comparing, by the consensus node, the first hash value to the second hash value; 
determining, by the consensus node, the first hash value is equal to the second hash value; and
responsive to determining the first hash value is equal to the second hash value, verifying, by the consensus node, the first account state is part of the blockchain network based on determining the first hash value is equal to the second hash value.

Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”








Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEHRA RAZA whose telephone number is (571)272-8128. The examiner can normally be reached 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571) 272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZEHRA RAZA/Examiner, Art Unit 3685      

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685